                                                       U.S^ Liii ; ;\'G 1 COi'j!\ !
                IN THE UNITED STATES DISTRICT COURT         -AVAN.NAiH CIV.
               FOR THE SOUTHERN DISTRICT OF GEORGIA-jion rrn «i        r^. .
                         SAVANNAH DIVISION                             PH |: 57

                                                     CLER
UNITED STATES OF AMERICA,                                   sonjisr. OF ga.

           Plaintiff-Appellee,

vs.                                        Case No. CR418-259


MALIK MCKENZIE,

           Defendant-Appellant.


                             ORDER


      The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the order of the United States Court


of Appeals for the Eleventh Circuit is made the order of this Court.

      SO ORDERED, this              day of February 2020.




                                 WILLIAM T. MOORE, JRC , JXTOGE
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
